DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US Patent No. 8,221,602).
With respect to claim 1, Brown disclose in fig. 6 a process kit [600] in a sputter chamber, the process kit [600] comprising a deposition ring [620] configured to be disposed on a pedestal assembly (i.e. substrate support) [100] (abstract; col. 8 lines 49-53), wherein fig. 6 further depicts the deposition ring [620] comprises a body (i.e. annular band) [252] configured to rest on a lower ledge [240] of the substrate support [100], the annular band [252] having upper and lower surfaces, the lower surface including a radially inner portion, a radially outer portion, and a step extending downward from a location of the radially inner portion so that a thickness of the annular band increases from the radially inner portion to the radially outward portion. Fig. 3 further depicts an inner wall (i.e. inner lip) [260] extending upwards from the upper surface of the annular band [252] and adjacent an inner surface of the annular band [252] (col. 8, lines 58-59, wherein an inner surface of the inner lip [260] and the inner surface of the annular band of the annular band [252] form a central opening of the deposition ring [620], wherein a depth between an upper surface of the annular band [252] and a horizontal portion of an upper surface of the inner lip [260] is about 0.45 inches (11.43 mm) (col. 8, lines 65-66). Fig. 6 also depicts the deposition ring [620] comprises a channel [266] radially outward and beneath a lowermost surface of the annular band [252], and a leg (i.e. outer lip) [272] extending upwardly and disposed radially outward of the channel [266] (col. 6, lines 26-34; col. 8, lines 49-57).
With respect to claim 2, Brown further depicts in fig. 6 the process kit [600] comprises a ground shield (i.e.one-piece process kit shield) [662] having a cylindrical body [202] having an upper portion [204] and a lower portion [206] (col. 4, lines 48-67; col. 8, lines 49-57), wherein fig. 6 further depicts the one-piece process kit shield [662] has a cover ring section extending radially inward from the lower portion [206] and includes a cylinder (i.e. protrusion) [208] extending into the channel [266] of the deposition ring [620] and a recess into which the outer lip [272] extends to define a labyrinth gap (i.e. tortuous flow path) [650] between the cover ring section of the one-piece process kit shield [662] and the deposition ring [620] , wherein an upper surface of the cover ring section is substantially flat (col. 5, lines 1-7; col. 8, lines 49-57).
With respect to claim 6, Brown further depicts in fig. 3 a deposition ring [302] similar to the deposition ring [620] in fig. 6 (col. 6, lines 63-67; col. 7, lines 10-14; col. 8, lines 49-57), wherein fig. 3 depicts the deposition ring [302] has the radially inner portion comprising a lip [356] of a trap wall [360] (col. 7, lines 10-14), with the lip [356] having a lower surface of the radially inner portion that is disposed vertically above an upper surface of the outer lip [272]
With respect to claim 7, Brown further depicts in fig. 3 a deposition ring [302] similar to the deposition ring [620] in fig. 6 (col. 6, lines 63-67; col. 7, lines 10-14; col. 8, lines 49-57), wherein fig. 3 depicts the deposition ring [302] has the radially outer portion comprising a trap wall [360] (col. 7, lines 10-14), with the trap wall [360] having a lower surface that is above an upper surface of the outer lip [272] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,221,602) as applied to claim 2 above, and further in view of Johanson et al (US 2017/0002461).
With respect to claim 3, the reference Brown is cited as discussed for claim 2. However Brown is limited in that while Brown depicts in figs. 1 and 6 the process kit [600] comprises the one-piece process kit shield [662] and deposition ring [620], with figs. 1 and 6 depicting the one-piece process kit shield [662] comprising a mounting section (i.e. adapter section) [212] extending radially outward from the upper portion (col. 2, lines 40-42; col. 5, lines 8-11; col. 8, lines 49-57), the one-piece process kit shield [662] comprising a heat transfer channel is specifically suggested.
Johanson teaches in fig. 2 a process kit [102] comprising a deposition ring [118] and one-piece shield [110] (para 0012 and 0020), similar to the deposition ring [620] and one-piece process kit shield [662] of Brown. Fig. 2 of Johanson further depicts the process kit [102] comprises a one-piece shield [110] that comprises a cylindrical body having upper and lower portions [128],[132] in addition to a cover ring section [122] that extends radially inward from the lower portion [132] (para 0020), wherein the cover ring section [122] includes a protrusion [210] extending into a channel [212] of the deposition ring [118] and a recess into which the outer lip extends to define a tortuous flow path between the cover ring section and the deposition ring [118] (para 0025). Fig. 2 also depicts the one-piece shield [110] comprises an adapter section [136] that extends radially outward from the upper portion, and a heat transfer channel [152] extending through the adapter section [136] (para 0029). Johanson cites the advantages of the adapter section [136] of the cover ring section [122] having the heat transfer channel [152] as allowing for improved heat transfer which reduces thermal expansion stresses on material deposited thereon (para 0030).
It would have been obvious to one of ordinary skill in the art to incorporate the heat transfer channel of Johanson into the adapter section of the cover ring section of Brown to gain the advantages of allowing for improved heat transfer to reduce thermal expansion stresses on material deposited thereon.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,221,602).
With respect to claim 9, Brown further depicts in fig. 6 the channel [266] is at least partially defined  by a first leg [268] extending downwardly from the annular band [252] (col. 6, lines 26-32; col. 8, lines 49-57), wherein the first leg [268] has a width appearing as approximately equal to a width of the outer lip [272]. Although Brown does not specify changing either width of the outer lip [272] or first leg [268], it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, having the width of the first leg [268] be generally greater (such as by less than 1mm, or even 1 nm) than the width of the outer lip [272] would not result in the deposition ring of Brown performing differently.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,221,602) as applied to claim 1 above, and further in view of Rasheed et al (US Patent No. 8,911,601).
With respect to claim 8, the reference is cited as discussed for claim 1. However Brown is limited in that while fig. 6 depicts a thickness of the annular band [252] from the upper surface to the radially outer portion of the lower surface is present, a specific thickness is not suggested.
Rasheed teaches in fig. 1 a process kit [150] in a sputter chamber, the process kit [150] comprising a deposition ring [180] (col. 6, lines 1-3), similar to the deposition ring [620] in fig. 6 of Brown. Rasheed depicts on fig. 2B the deposition ring [180] configured to be disposed on a substrate support [126] (col. 4, lines 58-60), and figs. 2A-2B depict the deposition ring [180] comprises: an annular ring (i.e. band) [202] configured to rest on a lower ledge of the substrate support [126], the annular band [202] having upper and lower surfaces, a first cylinder (i.e. inner lip) [201] extending upwards from the upper surface of the annular band [202] and adjacent an inner surface of the annular band [202], wherein an inner surface of the inner lip [201] and the inner surface of the annular band [202] together form a central opening of the deposition ring [180]. Rasheed further depicts in fig. 2A a thickness of the annular band [202] from the upper surface to the radially outer portion [203], wherein the thickness is defined as [V] – ([Y] + [X]), with [Y] being 0.343 inches (8.7122 mm), [V] being 0.3-.75 inches (7.62-19.05 mm), and [X] being 0.001-0.02 inches (0.0254-0.508 mm) (col. 4, lines 14-20; col. 6, lines 56-66), which results in the thickness encompassing the claimed range of about 3.75-4.75 mm.
It would have been obvious to one of ordinary skill in the art to incorporate the thickness of the annular body of Rasheed as the specific thickness for the annular body of the deposition ring of Brown since Brown fails to specify a specific thickness, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Rasheed has taught a particular thickness of an annular body of a deposition ring that rests on a substrate support in a sputtering chamber.

Response to Arguments
Applicant’s Remarks on p. 7-11 filed 10/6/2022 are addressed below.

Double Patenting Rejections
Terminal Disclaimers were filed and approved on 10/6/2022 for D888903 and US 10103012; these rejections are withdrawn.

102 Rejections
On p. 7-8, Applicant argues that Brown does not teach “a step extending downward from the radially inner portion” and “an inner lip extending upwards from the upper surface of the annular band” as required by claim 1.
The Examiner respectfully disagrees. Brown depicts in fig. 6 the claimed “step” at the radially upward portion extending downward from a location of the radially inner portion of the cylindrical body (i.e. annular band) [252], and also depicts in fig. 6 the inner wall (i.e. inner lip) [260] extending from the upper surface of the annular band [252]. Claim 1 does not require the claimed step to be located at “the lower surface of the radially inner portion”, nor that the step extends downward from a radially inner portion and a radially outer portion as argued by Applicant. Thus Brown teaches on claim 1.
Applicant's arguments on p. 8 with respect to claim 6 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejection above.
On p. 8-9, Applicant argues that Brown does not teach “the upper surface beneath a lower surface of the radially outer portion” as required by claim 7.
The Examiner respectfully disagrees. Brown teaches in fig. 3 the radially outer portion comprising a trap wall [360] (col. 7, lines 10-14), with the trap wall [360] having a lower surface that is above an upper surface of the outer lip [272]. Claim 1 requires arbitrarily “a lower surface” of the radially outer portion, which Brown teaches since the trap wall [360] (of the radially outer portion) has “a lower surface” under broadest reasonable interpretation. Thus Brown teaches claim 7.

103 Rejections
All other arguments on p. 9-10 to claims 3 and 8 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794